

113 S2310 IS: Mother's Day Commemorative Coin Act
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2310IN THE SENATE OF THE UNITED STATESMay 8, 2014Mr. Rockefeller (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to mint coins in
		  commemoration of Mother’s
		  Day.1.Short titleThis Act may be cited as the
			 Mother's Day Commemorative Coin Act.2.FindingsCongress finds the following:(1)Anna Jarvis, who is considered to be the
			 founder of the modern Mother’s Day, was born in Webster, West Virginia, on
			 May
			 1, 1864.(2)Anna Jarvis, a resident of Grafton, West
			 Virginia, dedicated much of her adult life to honoring her mother, Ann
			 Maria
			 Reeves Jarvis, who passed on May 9, 1905.(3)In 1908, the
			 Andrews Methodist Episcopal Church of Grafton, West Virginia, officially
			 proclaimed the third anniversary of Ann Maria Reeves Jarvis’s death to be
			 Mother’s Day.(4)In 1910, West
			 Virginia Governor, William Glasscock, issued the first Mother’s Day
			 proclamation encouraging all West Virginians to attend church and wear
			 white
			 carnations.(5)On May 8, 1914,
			 H.J. Res. 263 was enacted, designating the second Sunday in May to be
			 observed
			 as Mother’s Day, and encouraging all Americans to display the American
			 flag at
			 their homes as a public expression of the love and reverence for the
			 mothers of
			 our Nation.(6)On May 9, 1914,
			 President Woodrow Wilson issued a Presidential proclamation directing
			 government officials to display the American flag on all government
			 buildings
			 and inviting the American people to display the flag at their homes on the
			 second Sunday of May as a public expression of the love and reverence for
			 the
			 mothers of our Nation.3.Coin
			 specifications(a)DenominationsThe Secretary of the Treasury (referred to
			 in this Act as the Secretary) shall mint and issue not more than
			 400,000 $1 coins, each of which shall—(1)weigh 26.73
			 grams;(2)have a diameter of
			 1.500 inches; and(3)contain 90 percent
			 silver and 10 percent copper.(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided under section 5103 of title 31, United
			 States Code.(c)Numismatic
			 itemsFor purposes of
			 sections 5134 and
			 5136 of title 31, United States Code, all coins minted under
			 this Act shall be considered to be numismatic items.4.Design of
			 coins(a)Design
			 requirementsThe design of
			 the coins minted under this Act shall be emblematic of the celebration of
			 Mother’s Day.(b)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—(1)a
			 designation of the value of the coin;(2)an inscription of
			 the year 2018; and(3)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.(c)SelectionThe
			 design of the coins minted under this Act shall be—(1)selected by the
			 Secretary after consultation with the Commission of Fine Arts; and(2)reviewed by the
			 Citizens Coinage Advisory Committee established under
			 section
			 5135 of title 31, United States Code.5.Issuance of
			 coins(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.(b)Commencement of
			 issuanceThe Secretary may issue coins minted under this Act
			 beginning on January 1, 2018, except that the Secretary may initiate sales
			 of
			 the coins before such date.(c)Termination of
			 minting authorityNo coins shall be minted under this Act after
			 December 31, 2018.6.Sale of
			 coins(a)Sale
			 priceNotwithstanding any other provision of law, the coins
			 minted under this Act shall be sold by the Secretary at a price equal to
			 the
			 sum of the face value of the coins, the surcharge required under section
			 7(a)
			 for the coins, and the cost of designing and issuing such coins (including
			 labor, materials, dies, use of machinery, overhead expenses, and
			 marketing).(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins minted
			 under this Act at a reasonable discount.(c)Prepaid orders
			 at a discount(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.7.Surcharges(a)Surcharge
			 requiredAll sales of coins minted under this Act shall include a
			 surcharge of $10 per coin.(b)DistributionSubject to
			 section
			 5134(f) of title 31, United States Code, all surcharges which
			 are received by the Secretary from the sale of coins minted under this Act
			 shall be promptly paid by the Secretary as follows:(1)50 percent to the St. Jude Children's
			 Research Hospital, for the purpose of furthering research funded by the
			 hospital.(2)50 percent to the National Osteoporosis
			 Foundation, for the purpose of furthering research activities and research
			 funded by the
			 foundation.(c)AuditsThe St. Jude Children's Research Hospital
			 and the National Osteoporosis Foundation shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31,
			 United States Code, with regard to the amounts received by the respective
			 organizations under subsection (b).